Citation Nr: 1114187	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-39 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service-connected burial benefits.



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel






INTRODUCTION

The Veteran had active service from March 1943 to February 1945. He died in June 2006. The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2009, the Board remanded the case to the RO (via the Appeals Management Center (AMC)) for further evidentiary development. In May 2010 the case was referred for a Veterans Health Administration (VHA) opinion, and the opinion was received in July 2010. 

In July 2010, the Board remanded the case to the RO/AMC for review of evidence that had been submitted, and notification consistent with Hupp v. Nicholson, 21 Vet. App. 342 (2007). The case is again before the Board for appellate review.


FINDINGS OF FACT

1. The Veteran died in June 2006; the certificate of death shows the immediate cause of his death as chronic obstructive pulmonary disease (COPD); other significant conditions contributing to his death but not resulting in the underlying cause were listed as congestive heart failure and supraventricular tachycardia. 

2. At the time of his death the Veteran was service connected for pulmonary tuberculosis, arrested, (inactive); rated as 0 percent disabling, i.e., noncompensable.

3. There is no medical evidence suggesting the service connected for pulmonary tuberculosis, arrested, (inactive) caused or contributed to cause the Veteran's death or the conditions that caused or significantly contributed to the Veteran's death either originated during his military service or were otherwise related to his military service; these disabilities are first shown many years after the Veteran's service discharge. 


CONCLUSIONS OF LAW

1. A service-connected disease or disability was neither the principal cause, nor a contributory cause, of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2010).

2. The criteria for entitlement to service-connected burial benefits are not met.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. §§ 3.312, 3.1600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Appellant's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations, also know as the Veterans Claims Assistance Act of 2000 (VCAA), have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The notification obligation in this case was accomplished by way of a letter from the RO to the Appellant dated in September 2006. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board notes that while the appeal was pending, the Court issued a decision with regard to the content of VCAA notices relevant to DIC claims. See Hupp v. Nicholson, 21 Vet. App. 342 (2007). In Hupp¸ the Court held that a notice with regard to a claim for DIC benefits must include (1) a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected disability and (3) a explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected. Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application.

The notice letter sent to the Appellant in September 2006 did not provide adequate notice pursuant to Hupp, since that case had not been decided by the Court. However, in a September 2010 letter, issued in accordance with the August 2010 Board remand, the Appellant was provided notice of what is generally necessary to substantiate her claim for dependency and indemnity compensation and accrued benefits, in compliance with Hupp. 

In the present appeal, although the Appellant was provided notice of what type of information and evidence was needed to substantiate her claim, she was not provided notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal. Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra. With respect to the Dingess requirements, the VCAA letters failed to provide notice of the type of evidence necessary to establish a disability rating or effective date for the claim on appeal. The Board determines that, as the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any question regarding the appropriate effective date with respect to the issue as well as burial benefits at hand is moot.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). The Veteran's service treatment records (STR's) have been obtained, as has his death certificate. The RO has sought any additional VA treatment records that have been reported to exist, and there apparently are none according to administrative records in the claims folder dating to late 2009, per Board remand in September 2009. VA medical opinions were obtained in November 2006 and June 2010 to determine the relationship, if any, between the Veteran's service connected inactive pulmonary tuberculosis and the cause of his death. 

Also, in September 2010, after a Board remand, the Appellant was notified and requested to make the RO or the Board aware of any additional evidence that needed to be obtained in order to fairly decide her appeals. No further evidence was received, and she has not argued of any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal. See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Appellant's appeals.

I. Service Connection for the Cause of the Veteran's Death

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service. See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases to include cardiovascular disease become manifest to a degree of 10 percent within three years from date of separation of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death. 38 C.F.R. § 3.312(a). 

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b). 

For a service- connected disability to constitute a contributory cause, it must contribute substantially or materially. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c). The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. See 38 C.F.R. § 3.312(a).

The Veteran died in June 2006; and his death certificate lists the immediate cause of his death as COPD; with the interval between onset and death, 10 years. Other significant conditions contributing to his death but not resulting in the underlying cause were listed as congestive heart failure and supraventricular tachycardia. 

At the time of his death the Veteran was service connected and in receipt of a 0 percent (non compensable) disability evaluation for pulmonary tuberculosis, arrested (inactive). Pulmonary tuberculosis, arrested (inactive) was his only service connected disability. 

The Veteran's service treatment records (STR's) are silent for any complaints, findings, or treatment related to COPD or respiratory or pulmonary diseases other than pulmonary tuberculosis which was presumed at the time. The STR's also revealed no findings or complaints referable to cardiovascular disease or problems. A chest X-ray in August 1945 revealed a nodular mass in the right hilum and right aspect of the superior mediastinum. 

In a January 1946 medical examination for VA purposes, the Veteran's tuberculosis was described as inactive, tentatively. In December 1948 the clinical diagnosis was: Tuberculosis mediastinitis, right hilum, rated as tuberculosis, pulmonary, minimal, arrested. 

In August 1960, the Veteran was admitted to a VA hospital for complaints of blood in his sputum initially diagnosed as suspected superior vena caval obstruction secondary to sclerosing mediastinitis. A cardiac catherization was performed. In August 1961, the condition was diagnosed as sclerosing mediastinitis of unknown etiology. 

In April 2006, the Veteran received treatment at a private medical facility for shortness of breath. A chest X-ray was consistent with pneumonia, and he was also treated for supraventricular tachycardia. A history of COPD was reported. The Veteran's death occurred in late June 2006; he expired at his residence according the certificate of death. 

In a November 2006 VA medical opinion, a physician reported that the claims folder and the Veteran's STR's had been reviewed. The VA physician opined that the Veteran was never diagnosed with any active TB. It was stated that he suffered from no active TB, but he had multiple other medical problems including COPD, congestive heart failure, and supraventricular tachycardia that contributed to his death. The physician opined that it was less likely than not that the Veteran's service connected pulmonary tuberculosis mediastinal minimal arrested TB, contributed significantly or was a material cause of his death. 

In a June 2010 medical opinion, a VA physician stated that there had been a complete review of the claims folder and STR's. The physician stated that the certificate of death indicated that the Veteran had had COPD for at least 10 years prior to his death, and that supraventricular tachycardia was a known coexisting condition as a result of COPD and not pulmonary tuberculosis. He opined that based on his medical knowledge, it was extremely unlikely that the supraventricular tachycardia caused his death. It was stated that tuberculosis that was inactive is extremely unlikely to cause COPD. The physician stated that he did not feel the presumed pulmonary tuberculosis contributed in any substantial way to his death. 

The evidence shows that the Veteran died of COPD, with congestive heart failure and supraventricular tachycardia as significant medical conditions at the time of his death. These disorders were not shown during the Veteran's military service or until many years later. There is evidence of treatment for a disorder suspected but not proven as vena caval obstruction secondary to sclerosing mediastinitis that required a cardiac catherization in 1960. While the condition was suspected it was so many years ago and has not been associated with the Veteran's death or even his service connected arrested pulmonary tuberculosis for that matter. 

It is imperative to note that it is the responsibility of the Board to weigh the evidence, and determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). Here though, there is absolutely no medical evidence that shows the Veteran's death was due to or contributed to by disorders other than those stated in the certificate of death. This is to include his service connected pulmonary tuberculosis; inactive or arrested for many years prior to his death. 

Evidence that is clearly against the claim of service connection for the cause of death includes statements from VA physicians in 2006 and 2010 who concurred with the medical causes reported in the certificate of death. Those clinicians who had the opportunity to review the Veteran's STR's and the evidence in the claims folder concluded that the Veteran's service connected pulmonary tuberculosis did not contribute to cause the Veteran's death. Those opinions included rationale to support the conclusions concerning the cause of the Veteran's death. Further, it is noted that the Board is precluded from reaching its own unsubstantiated medical conclusions, and is instead bound on these matters by the medical evidence of record. Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991). There is no medical nexus evidence to suggest that the COPD, or even significant congestive heart failure and supraventricular tachycardia reported at the time of his death are related or even contemporaneous to his military service, including during the one-year presumptive period for heart disease following his discharge. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Unfortunately, the appellant's unsubstantiated lay statements regarding the cause of the Veteran's death or specifically that his service connected pulmonary tuberculosis caused or contributed to cause his death, alone, are insufficient to prove her claim. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons generally are not competent to render probative opinions on diagnosis or etiology of a disorder). Arrested or inactive pulmonary tuberculosis is not the type of condition which is readily capable of lay observation and comment concerning its etiology, especially in terms of whether it is related to his death. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. Accordingly, the appeal of service connection for the cause of the Veteran's death is denied.

II. Service-Connected Burial Benefits

The Appellant has received a nonservice connected death burial allowance. It is the Appellant's contention that she is entitled to the maximum amount permitted when a Veteran's death is the result of a service connected disability. 

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and under certain circumstances the expense of transporting his or her remains to the place of burial. 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600. The amount of the benefit paid depends upon whether the Veteran's death was related to his or her military service, with a greater amount being payable when the Veteran's death was service related. 38 U.S.C. §§ 2302, 2307; 38 C.F.R. § 3.1600(a). Non service connected benefits have been applied, and will not be discussed herein. The Appellant would be entitled to additional payment monies if the Veteran died from a service connected disability. 

At the time of his death, the Veteran was service connected for arrested, inactive, pulmonary tuberculosis, rated 0 percent or noncompensably disabling. 

The Veteran's death certificate indicates that the Appellant is the informant and wife of the Veteran. The certificate of death also shows the Veteran died in June 2006 as a result of COPD, with congestive heart failure and supraventricular tachycardia as significant conditions at the time of his death. As articulated above in the cause of death claim, the disorders that caused his death are shown many years after his military service. Also, the record is bereft of any medical evidence showing a relationship between the Veteran's military service and the COPD or the other conditions noted at the time of his death or between his service connected arrested, inactive, pulmonary tuberculosis and his death. 

It is noted that the higher rate of death benefits is not based on a Veteran having service connected disorders, but is based on whether the service connected disabilities caused or contributed to death.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, the appeal of service-connected burial benefits is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to service-connected burial benefits is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


